Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-2003

USA v. Kimley
Precedential or Non-Precedential: Non-Precedential

Docket 01-4324




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Kimley" (2003). 2003 Decisions. Paper 745.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/745


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS
     FOR THE THIRD CIRCUIT
          ____________

              No: 01-4324
             _____________

    UNITED STATES OF AMERICA


                      v.

          EDWARD KIMLEY,

                      Appellant




Appeal from the United States District Court
        for the District of New Jersey
  (D.C. Civil Action No. 00-cr-00328-1)
 District Judge: Honorable Joseph E. Irenas
          ____________________


Submitted Under Third Circuit LAR 34.1(a)
         on December 10, 2002

  Before: BECKER, Chief Judge, ROTH
        and SMITH Circuit Judges

     (Opinion filed March 12, 2003 )




              OPINION
ROTH, Circuit Judge:

        Edward Kimley pled guilty to three counts of an eight-count indictment pursuant to a

plea agreement with the government.1 During the plea hearing, Kimley admitted to

distributing a total of 95.8 grams of crack cocaine that he had manufactured from cocaine

powder at an informant’s request. Kimley expressly reserved a claim of “sentencing

entrapment” and moved for a downward departure on that ground. At the sentencing

hearing, Kimley testified and, against the advice of his counsel, presented the informant as

a witness. The District Court granted a downward departure, based on the overstatement of

Kimley’s criminal history, and imposed a sentence of 140 months imprisonment. The

court did not grant a downward departure on the basis of sentence entrapment.

        Kimley appealed, and his counsel filed an appellate brief pursuant to Anders v.

California, 386 U.S. 738 (1967). His counsel was unable to identify any non-frivolous

issues to support Kimley’s appeal and moved to withdraw. As required by Anders, counsel

pointed out the issues and portions of the record that might arguably support an appeal.

Kimley was given notice of his attorney's desire to withdraw, as required by Anders, so that

Kimley could raise any issues for appeal in a pro se brief. Kimley did so and raised the

following issues: (1) he was the victim of sentencing entrapment, (2) the government




   1
    Kimley entered a guilty plea on the following three counts, in exchange for (inter alia)
dismissal of the remaining counts: a) Count Four: distribution of 46.9 grams of crack
cocaine on August 19, 1999; b) Count Five: distribution of the 48.9 grams of crack cocaine
on September 22, 1999; and c) Count Seven: possession of cocaine with intent to distribute
on May 18, 2000. These were all violations of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.

                                                    2
failed to turn over at sentencing certain impeachment evidence regarding a defense witness,

(3) the government failed to produce for the defendant an audiotape made in the undercover

investigation, and (4) the government intentionally altered the contents of an audiotape

made during a drug purchase between a confidential source and Kimley. We have reviewed

the record and agree that there are no non-frivolous issues to be appealed.

        First, we are without jurisdiction to review Kimley’s allegation that he was the

victim of sentencing entrapment. Kimley alleges both that the informant induced him to

commit the more serious crime of selling crack (rather than powder cocaine) and that the

government manipulated his sentence by asking the informant to purchase crack from

Kimley on more than one occasion. At the time of the sentencing hearing, Kimley’s

attorney moved for a downward departure on the basis of sentencing enhancement. Kimley

himself in his pro se brief contended that he should have been sentenced for a powder

cocaine offense, rather than a crack cocaine offense. The District Court chose to treat the

sentencing enhancement issue in the manner requested by Kimley’s attorney, as a motion

for downward departure. The court acknowledged its power to so depart but declined to do

so because it found that the circumstances did not come close to justifying such a

departure. We have “limited appellate jurisdiction to review federal sentences [under] 18

U.S.C. § 3742[a].” Koon v. United States, 518 U.S. 81, 96 (1996). This statute does not

confer appellate jurisdiction to review a district court’s discretionary decision to deny a

request for a downward departure when the district court acknowledges that it is

empowered to depart. See United States v. Ruiz, 122 S.Ct. 2450, 2454 (2002).

                                                     3
        Next, we find wholly frivolous Kimley’s claim that the government violated its

disclosure obligations following his guilty plea. Kimley claims that the government

violated Jencks2 and Giglio3 by failing to disclose, prior to the sentencing hearing, that the

cooperating witness was paid by the government for her assistance in investigating and

prosecuting Kimley. Kimley called the cooperating witness to give testimony at the

sentencing hearing. The Supreme Court has held that “the suppression by the prosecution

of evidence favorable to an accused upon request violates due process where the evidence

is material either to guilt or punishment . . ..” Brady v. Maryland, 373 U.S. 83, 87 (1963).

The purpose of the Brady rule is to ensure that the prosecution discloses evidence

favorable to the defendant that, “if suppressed, would deprive the defendant of a fair trial.”

United States v. Bagley, 473 U.S. 667, 675 (1985). However, there is no requirement that

the government must disclose to the defense that material which would allow the defendant

to impeach his own witness.4 Cf. Giglio, 405 U.S. at 154-55 (requiring the government to

disclose certain promises made to its key government witness/co-conspirator). Further,

Kimley’s claim is frivolous because Kimley had learned of the payments by at least the

time of the sentencing hearing and was able to use that information to attempt to discredit

the testimony of the cooperating witness.


   2
    See 18 U.S.C. § 3500 et seq.
   3
    See Giglio v. United States, 405 U.S. 150 (1972).
   4
    See also United States v. Ruiz, 122 S.Ct. 2450, 2457 (2002) (“the Constitution does
not require the Government to disclose material impeachment evidence prior to entering a
plea agreement with a criminal defendant”).

                                                      4
        We also find wholly frivolous Kimley’s claim that the government failed to produce

an audiotape made in the undercover investigation. Kimley received the portion of the tape

which was recorded during the July 27, 1999, drug transaction, but he did not receive the

remainder, which contained a police debriefing of the cooperating witness. Kimley does,

however, admit to receiving, prior to the sentencing hearing, an investigative report that was

consistent with the contents of the entire tape. Further, Kimley learned about the tape prior

to the sentencing hearing but did not request that the district court compel production of

the tape itself. Moreover, the audiotape did not support Kimley’s sentencing entrapment

allegations. It is frivolous, therefore, to protest that he received only a written summary

rather than a copy of the debriefing tape.

        Finally, Kimley’s allegation that the government intentionally altered the contents of

an audiotape made during a drug purchase is wholly frivolous. Kimley claimed that the

government had a videotape that would prove his sentencing entrapment claims and that the

government falsely claimed that no recording had been made due to technical errors. The

District Court found that Kimley had no support for this allegation. The basis for Kimley’s

claim that the government altered the audiotape of the August 19, 1999, drug transaction

was because an amended transcript had been supplied to him. The government explained

that the earlier transcripts were draft copies and not final. Kimley’s counsel signed a

stipulation demonstrating awareness of this fact. Moreover, once tape recordings have

been properly admitted as evidence, the burden is on the defendant to show evidence of

tampering. See generally United States v. Muzychka, 725 F.2d 1061, 1069-70 (3d Cir.

                                                     5
1984) (defendant’s motion to suppress tape recordings on the ground that not all

conversations were recorded was properly denied as “there is no evidence that [the tapes]

were altered so as to give a misleading account of the recorded conversations”); see also

United States v. Stewart, 104 F.3d 1377, 1383 (D.C. Cir. 1997) (there is a “presumption

that evidence held by government officials has been properly preserved” where a defendant

challenged the chain of custody). Kimley offered no evidence that the audiotape was

altered and his lawyers conceded that his expert could find no evidence of alteration.

        For the foregoing reasons, we will affirm the judgment of the district court and we

will grant counsel's request to withdraw.




                                                    6
TO THE CLERK:




     Please file the foregoing Opinion.




                                           By the Court,




                                           /s/ Jane R. Roth
                                          Circuit Judge




                                              7